JOBBIE FLOWERS                                               March 16, 2021
FLOWERS vs ELECTROLUX NORTH AMERICA                                       1




                                                      800.211.DEPO (3376)
                                                       EsquireSolutions.com
 Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 1 of 25
     JOBBIE FLOWERS                                               March 16, 2021
     FLOWERS vs ELECTROLUX NORTH AMERICA                                      14

1          that they used there at Wells Fargo, but it was really just
2          a home mortgage program for people that defaulted on their
3          mortgages. I was at Wells Fargo, and I was a consultant
4          there.
5                 After that, I worked at Electrolux, and I came on
6          permanent in 2011, May 22nd, 2011 -- I believe, 23rd, 2011.
7     Q.   Okay. Let me sort of roll back and ask a few questions
8          about some of these jobs. So when you worked in Atlanta
 9         and you were working for Total Audio Visual, you were, I
10         believe you said, setting up AV equipment for conferences
11         in the Hyatt and that sort of thing?
12    A.   That is correct, that is one of the jobs I had there, and I
13         have also worked in the business center as well.
14    Q.   Then you worked at Wentworth College.
15    A.   Yes.
16    Q.   And you may have told me, but I didn't -- you went through
17         your jobs quickly. What were you doing at Wentworth? You
18         were performing an HR role?
19    A.   Yes, I helped out -- I helped Wentworth with organizing the
20         résumés in their system that they had where they track all
21         the résumés, and that was just a temporary job. I probably
22         worked with them for maybe six or seven months, and then I
23         worked at The Gillette Company after that.
24    Q.   And how long were you with Gillette?
25    A.   I was with Gillette for three years.


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.com
      Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 2 of 25
                                                                               YVer1f
     JOBBIE FLOWERS                                               March 16, 2021
     FLOWERS vs ELECTROLUX NORTH AMERICA                                      24

 1         employee handbook that I received. But yes, this does look
2          familiar.
3     Q.   So did the company issue a hard copy of the handbook to
 4         you, or did they have it posted on a site where it was
 5         available?
 6    A.   I may have received a hard copy and an electronic copy.
 7    Q.   Now, you told me that, when hired, you were working as an
 8         application support analyst. Can you tell me what that job
9          involved?
10    A.   It involved addressing any technical issues that we had
11         with our .Net applications and some of our other web-based
12         applications. So if you were to log in -- let's say, for
13         example, you were having problems getting your Zoom to work
14         during this deposition, you could log a ticket, call in --
15         either call in to the help desk or you can go ahead and
16         submit an email request for some help. And if it was an
17         application that I was -- I supported, that ticket would
18         come to me, and I would help get those issues resolved.
19    Q.   Okay.
20    A.   That was the primary role for that position as an
21         application support analyst.
22    Q.   I want to back up and ask you about those tickets, and then
23         I want to ask a few more questions about the application
24         support analyst role. So you said, "log a ticket." Tell
25         me what the ticket is.


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.com
      Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 3 of 25
                                                                               YVer1f
     JOBBIE FLOWERS                                               March 16, 2021
     FLOWERS vs ELECTROLUX NORTH AMERICA                                      25

1     A.   It would be -- if we could use your -- the issue that you
2          had with the Zoom call earlier this morning.
3     Q.   Sure.
4     A.   It could just be any kind of technical issue. You can't
5          hear something on your headset, right? If you have an
6          issue like that, you would contact the help desk. That
 7         ticket would come to me in this example, and I would help
 8         you resolve that issue.
 9    Q.   So if I have the problem, I called the help desk, tell them
10         what the problem is. At that point a ticket was going to
11         get created; is that right?
12    A.   Yes, that is correct.
13    Q.   And if the help desk can help me, then I assume the help
14         desk would. And if they can't, they're going to send that
15         ticket to someone who can?
16    A.   That's correct.
17    Q.   And so if you're the person who supports that application,
18         then the ticket would go to you. And would you then
19         contact me and help me work through my problem?
20    A.   Yes.
21    Q.   And if it turned out that the problem was something that
22         was not in your area of expertise, would you pass the
23         ticket along to someone else?
24    A.   Yes. We have different levels of support. We have
25         level 1, level 2, and level 3. I worked in level 2


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.com
      Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 4 of 25
                                                                               YVer1f
     JOBBIE FLOWERS                                               March 16, 2021
     FLOWERS vs ELECTROLUX NORTH AMERICA                                      26

1          support. If I couldn't resolve the issue, I would reassign
 2         it to a level 3 support person, and then they would resolve
 3         the issue.
 4    Q.   And the help desk is level 1; is that right?
 5    A.   That is correct, yes.
 6    Q.   And so there might be many problems that the help desk
 7         could do, and so --
 8    A.   Yes.
 9    Q.   -- it could get solved at that level; is that correct?
10    A.   That is correct.
11    Q.   And then you get these higher levels of specialization as
12         you go on.
13                Now, when the problem -- let's suppose my ticket comes
14         to you and you solved the problem. Is there anything you
15         do with the ticket? Do you delete it or close it or make
16         some record that the problem is solved?
17    A.   Yes, I update the comment section. That just talks about
18         how I resolved it, and then I would close the ticket.
19    Q.   So when you were working as -- in this first job as an
20         application support analyst, did you have duties or
21         assignments other than working on the tickets that you
22         received from the help desk?
23    A.   Yes, I definitely did.
24    Q.   Tell me about those other responsibilities or assignments.
25    A.   So there were quite a few different things that I did other


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.com
      Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 5 of 25
                                                                               YVer1f
     JOBBIE FLOWERS                                               March 16, 2021
     FLOWERS vs ELECTROLUX NORTH AMERICA                                      33

1          they're looking for work or getting education and training,
2          and then they'll transition into owning -- I mean, renting
3          an apartment on their own. So it's not really
 4         transitional. It's really for more permanent housing for
 5         veterans. So that's the program that I participate in, is
 6         for finding permanent housing for veterans.
 7    Q.   Does that mean that veterans actually end up renting your
 8         property in some cases?
 9    A.   They actually end up renting the property, yes. They get a
10         lease. I sign up a year lease for them, and I work with
11         them on having permanent housing.
12              And Electrolux understood and knew that that's
13         something that I was very passionate about. Again, all the
14         managers at Electrolux IT knew that I was the person to go
15         to if they had donations for any homeless person.
16    Q.   Now, during the time that you were at Electrolux, did you
17         ever take any FMLA leave?
18    A.   No, I did not.
19    Q.   Were you ever out long enough to receive short-term
20         disability benefits?
21    A.   I think the longest I was out sick may have been three
22         days.
23    Q.   Okay.
24    A.   So I'm not sure if that falls in the realm of FMLA or not,
25         but that's the longest that I've been out, was three days.


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.com
      Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 6 of 25
                                                                               YVer1f
     JOBBIE FLOWERS                                               March 16, 2021
     FLOWERS vs ELECTROLUX NORTH AMERICA                                      40

1     Q.   I mean, well, you said you were in the original position
2          until about 2015. And what I meant to ask was: What
 3         changed in 2015?
 4    A.   Okay. So in 2015 I was promoted to application support
 5         team lead, and that wasn't a position that I applied for.
 6         The director at the time, Jacob From, recognized all the
 7         hard work that I've done over the last few years and some
 8         of the hard work I've done implementing a new system, and
 9         he identified me as a resource that he wanted to recognize.
10         So they gave me a promotion as team lead.
11                And when I was -- when I got the promotion as team
12         lead, I actually didn't have a manager at the time. I
13         don't believe I had a manager at the time. I don't
14         remember 100 percent. But when they promoted me as a team
15         lead, at some point I no longer had a manager at some
16         point, and I became kind of like the fill-in manager in
17         that role as team lead.
18                But in 2015 that's when I got the official promotion
19         as team leader for the application support team.
20    Q.   During the time that you were a team lead and did not have
21         a manager, were you reporting directly to the director?
22    A.   Yes, Brenda Simpson.
23    Q.   And during that time did you have any responsibility for
24         anyone who was not on your team?
25    A.   Yes.


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.com
      Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 7 of 25
                                                                               YVer1f
     JOBBIE FLOWERS                                               March 16, 2021
     FLOWERS vs ELECTROLUX NORTH AMERICA                                      48

 1    A.   But yes, I've had conversations with management about the
 2         performance of employees on my team in general, but I can't
 3         remember a specific situation where they said, "I'm writing
 4         this person a warning. Tell me how you feel." I
 5         haven't -- I don't recall that.
 6    Q.   So you would provide information to the manager and the
 7         manager would do with it as he or she deemed appropriate;
 8         is that --
 9    A.   Yes.
10    Q.   Now, did your compensation change when you became a team
11         lead?
12    A.   Yes, they gave me a raise.
13    Q.   Okay.
14    A.   I received a bonus, and I received -- I received a bonus
15         for performance, and I've also received raises.
16    Q.   Let me ask about the bonus. Did you ever receive bonuses
17         before you became a team lead?
18    A.   If I recall, yes.
19    Q.   Did you --
20    A.   So I just want to --
21    Q.   Go ahead.
22    A.   Pardon. Please go ahead.
23    Q.   When you became team lead, did you receive a special bonus
24         because you were now a team lead?
25    A.   I can't recall. I know I received bonuses, but not a


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.com
      Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 8 of 25
                                                                               YVer1f
     JOBBIE FLOWERS                                               March 16, 2021
     FLOWERS vs ELECTROLUX NORTH AMERICA                                      54

1     Q.   (By Mr. Alexander) Mr. Flowers, I would like to talk to you
2          about the different people you reported to while you were
3          with Electrolux. I think --
4     A.   Okay.
5     Q.   -- you said initially it was Mr. Balderrama.
6     A.   Yes.
7     Q.   And how long did you report to him?
8     A.   Two or three years. I don't remember exactly, but two or
9          three years.
10    Q.   And who was your manager after that?
11    A.   Mike Daniel.
12    Q.   How long did you work for Mr. Daniel?
13    A.   For about two years.
14    Q.   Who was your manager after Mr. Daniel?
15    A.   I reported directly to Brenda Simpson.
16    Q.   How long did you work for Ms. Simpson?
17    A.   Maybe two years. I don't remember the exact dates that I
18         reported to her because -- I don't remember, but maybe two
19         or three years.
20    Q.   And --
21    A.   And then Kopal Rawat. And then I reported to Kopal Rawat
22         after Brenda Simpson, and I reported to her for about a
23         year.
24    Q.   So let me ask you about your relationship with
25         Mr. Balderrama. How did you get along with him?


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.com
      Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 9 of 25
                                                                               YVer1f
     JOBBIE FLOWERS                                              March 16, 2021
     FLOWERS vs ELECTROLUX NORTH AMERICA                                     55

1     A.   Great, great. If I recall, he's given me "Exceeds
2          expectations" on my performance reviews. I also believe
3          that Mike Daniel also gave me "Exceeds expectations" on my
4          performance reviews, and not very many employees get that.
5          So with Javier, we had a great relationship. Up until I
6          left/until I was terminated, we had a great relationship.
7     Q.   And how was your relationship with Brenda Simpson?
8     A.   Great. Great relationship with Brenda Simpson. I've --
 9         you know, I knew Brenda Simpson for the last nine years. I
10         didn't have a bad relationship with Brenda Simpson at all,
11         I don't think I did. I don't think I had a bad
12         relationship with any of my previous managers either. I
13         can't say that I had a terrible relationship with them.
14    Q.   So tell me what was different about Ms. Rawat.
15    A.   She -- please rephrase that question. I want to make sure
16         I understand it and I answer it correctly.
17    Q.   Well, you just told me that you had good relationships with
18         all your prior managers. It appears there were some issues
19         with Ms. Rawat. So my question is: What was different?
20         How was that different?
21    A.   Ms. Rawat didn't like me for one reason or another, so she
22         was always talking down to me. She was just very mean to
23         me. She treated me differently than anyone else on the
24         team. And, you know, it was evident. It was something
25         that couldn't even be hidden.


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
     Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 10 of 25
                                                                              YVer1f
     JOBBIE FLOWERS                                              March 16, 2021
     FLOWERS vs ELECTROLUX NORTH AMERICA                                     59

 1         hall meetings and all of those things, I thought it was
 2         appropriate for me to be able to go to my manager and say,
 3         "Hey, let's work together. We're both on the leadership
 4         team. We're both leaders within the IT organization. Can
5          we get with HR so we can work together and see how we can
6          resolve our differences and work together better as a
7          team?" So that's what this email is. This is me asking
 8         her what kind of process should we have to reach out to HR.
 9         So that's what I did on July 19th.
10              And then she subsequently sent an email to HR after
11         that, so we can scroll up. Do you want me to talk through
12         this entire --
13    Q.   Sure.
14    A.   -- document, Mr. Alexander? Okay.
15                   THE WITNESS: Go ahead scroll up.
16    A.   So then after she did that, I thanked her. I said,
17         "Thanks, Kopal," because I'm always respectful.
18                   THE WITNESS: If you would scroll up some more.
19    A.   And then here is where Alexa is responding, asking if this
20         has something to do with medical leave or if it's a general
21         HR question. That's what she wanted to know.
22                   THE WITNESS: So go ahead and scroll up.
23    A.   And I responded to Alexa saying, "Hey, we haven't formally
24         met yet" -- because she was a fairly new employee -- "we
25         haven't formally met yet, but I would like to meet with you


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
     Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 11 of 25
                                                                              YVer1f
     JOBBIE FLOWERS                                              March 16, 2021
     FLOWERS vs ELECTROLUX NORTH AMERICA                                     61

1          and help us with this issue 'cause, again, I had a great
2          relationship with all the management team as well as HR, I
3          thought. So that's what this is.
 4    Q.   Now, as a result of this email correspondence, did you have
 5         a meeting with Alexa Moor?
 6    A.   Yes. She couldn't have a meeting immediately, so -- I
 7         didn't see it here, but she had a meeting, and she couldn't
 8         meet immediately, so she wanted to schedule it for August.
 9         So she sent me an invite for a meeting in August because I
10         believe she was going on vacation for a few weeks, and when
11         she came back she wanted to meet with us. So we waited a
12         few weeks, and we got together in her office.
13    Q.   Tell me about that meeting.
14    A.   I'll try and tell you what I can remember. Kopal and I
15         walked together to HR. If I recall, we walked together to
16         HR. I've always been very personable and cordial to her.
17         We walked together and chatted, I believe, on our way to
18         HR. We met with Alexa, and we -- I kind of told Alexa some
19         of the things that I faced and wanted to see, you know, how
20         she could help us with maybe training or something, you
21         know, what we can do.
22              But between the time that I requested a meeting with
23         HR and we got to HR, Kopal, she became nicer during that
24         period, right? Between the time that I requested to meet
25         with HR and by the time we got to HR, she was very nice,


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
     Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 12 of 25
                                                                              YVer1f
     JOBBIE FLOWERS                                              March 16, 2021
     FLOWERS vs ELECTROLUX NORTH AMERICA                                     62

 1    and she acted like she wanted to work with me.
 2         So during that meeting Alexa asked, "So where do you
 3    guys want to go from here?       Do you want to continue to just
 4    try to meet more frequently?"       Because one of the things
5     that I suggested -- I made a suggestion during that
6     meeting, and I said, "Well, maybe if Kopal and I met more
7     frequently" -- because we never really meet.          We just have
 8    our daily standup -- "maybe if we can meet more frequently,
 9    maybe once a week, and kind of level set as, you know, team
10    lead to manager, she can tell me, you know, some of the
11    things that she might want me to do, and I can tell her
12    about my week or whatever, some of the things that I've
13    experienced with my projects and team members and things
14    like that."
15         So after that meeting she said, "Why don't you guys go
16    ahead and meet more frequently just you and Kopal
17    one-on-one."
18         And I said, "Great," because we really hadn't had
19    one-on-ones.    A one-on-one is a one-on-one meeting with
20    your manager.
21         Before Kopal came, I had one-on-one meetings at least
22    once a month with all of my team members just so I could
23    see where they're at and they can come to me with any
24    issues that they're having, whether it be they want to just
25    talk about some personal issue that they had at home or why


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
     Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 13 of 25
                                                                              YVer1f
     JOBBIE FLOWERS                                              March 16, 2021
     FLOWERS vs ELECTROLUX NORTH AMERICA                                     63

1          they -- or they may want to say, "Hey, I need to come in
2          late all of next week because I have to take someone here."
3          I would have one-on-one meetings all the time.
4               But Kopal didn't have a lot of one-on-one meetings, so
 5         I decided, "Why don't we have a one-on-one meeting," and we
 6         just set it up on our calendar that we make sure that we --
 7         we -- we -- we have every single -- every single week. And
 8         that's what came out of the meeting. After that, the
 9         one-on-one meeting became -- so I'll just leave it there.
10    Q.   Okay.
11    A.   I'll leave it there, yes.
12    Q.   So do I understand you to say that you had never had
13         one-on-one meetings with Kopal prior to this August meeting
14         with Alexa when you-all decided to proceed in that
15         direction?
16    A.   So I asked Kopal once prior to have one-on-one meetings, so
17         she set up one-on-one meetings with me and the team, but
18         she never made the meetings, so --
19    Q.   Okay. Now, so let's -- well, now, let me ask this: Did
20         Kopal have one-on-one meetings with other people on your
21         team?
22    A.   I'm sorry, but I can't answer that question. I know that
23         she had some scheduled, but I can't tell you whether or not
24         the one-on-one meetings actually happened. I know that
25         some of my team members complained, but I don't know. I


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
     Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 14 of 25
                                                                              YVer1f
     JOBBIE FLOWERS                                              March 16, 2021
     FLOWERS vs ELECTROLUX NORTH AMERICA                                     73

 1    so elaborate.
 2         You know, you don't typically see one-on-ones with
 3    documentation that elaborate.       That's because from the very
 4    beginning, like I tried to explain, this is something that
 5    was intentional from the very beginning, from the very
 6    first one-on-one.     And that's why you see that level of
 7    documentation that she has for a one-on-one meeting.
 8         So I felt like:     Okay, this isn't getting better.          I
 9    know that she wants to fire me.        Maybe our next step is to
10    be able to get a mediator.       Now, when I was the chairperson
11    for the diversity inclusion at Hewitt, this is something
12    that we didn't frown upon.       We wanted for mediators to be
13    able to come in and mediate a situation before things got
14    too far.
15         Knowing that she was keeping documentation and all of
16    this stuff, I said, "Is it possible for us to have someone
17    externally to come in and help us?"         Because HR apparently
18    couldn't help us.     What happened after our first one-on-one
19    meeting, Alexa Moor, she didn't work there anymore.            The
20    person that was helping us wasn't even available.           She
21    wasn't even there to help us.       So what is my next step?         I
22    mean, what should I do next?       The only thing that I could
23    think of is:    We need to seek outside help.        And seeking
24    outside help, in my opinion, is always the best thing to do
25    if you can't resolve it internally because if training -- a


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
     Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 15 of 25
                                                                               YVer1f
     JOBBIE FLOWERS                                              March 16, 2021
     FLOWERS vs ELECTROLUX NORTH AMERICA                                     75

 1         the seriousness of mediation if you go outside. I
 2         understand the seriousness of that. But at that point I
 3         didn't know what else I could do, so -- but yes, Hewitt
 4         is -- that's where I learned about mediation and all of
 5         that.
 6    Q.   And I see in this email reference to your work as a
 7         community activist. Is that on behalf of your employment
 8         here?
 9    A.   Yes. Oh, definitely, definitely. I try my best to try to
10         help, you know, homeless folks and people in need, but I
11         also help at-risk teens, right? So that's what I mean by
12         that.
13    Q.   Now, you had discussed your -- you met with Alexa Moor at
14         HR, as you have described. Did you talk to anyone else at
15         Electrolux at this point about the issues you were having
16         with Kopal?
17    A.   Yes, I spoke to the director, Brenda Simpson. I had
18         reached out to her, and we met. And I asked her -- well,
19         she wanted to meet with me after I mentioned that I wanted
20         to get a mediator. So we had a meeting. She wanted to
21         know what was happening because she was in Sweden, I
22         believe, for a few weeks at the time that Kopal and I were
23         having these issues.
24              So when she came back from Sweden, she met with me,
25         and I told her that I would like to get a mediator. And


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
     Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 16 of 25
                                                                              YVer1f
     JOBBIE FLOWERS                                              March 16, 2021
     FLOWERS vs ELECTROLUX NORTH AMERICA                                     78

1          were managers except me, and Rick Stovall was a project
2          manager, but he left the company. Either -- I think he
3          resigned. So that just left me. So when I left, I was the
4          only person that was not a manager on the ITGC audit
5          committee.
6     Q.   Okay. Who else was on the audit committee?
7     A.   Bryan Jackson; Arthur Thomas; Allen -- I forget his last
 8         name -- Allen Olive, I believe his last name is, Allen
 9         Olive; Brenda Simpson, and I believe that's it.
10    Q.   I know that Brenda was two levels above your chain of
11         command. Did the other managers report to Brenda, or would
12         they have been her peers?
13    A.   They reported to Brenda. Brenda was the director at the
14         time.
15    Q.   Now, in balancing your various duties and assignments, how
16         did you set priorities? How did you decide what needed to
17         be done immediately and what could be done in a couple of
18         days?
19    A.   So the number one priority has always been production
20         support. That's always the number one priority, so tickets
21         are the number one priority. And we have different
22         severity levels in tickets. We have level 1, which means
23         that the sky is falling; and we have level 2, which is a
24         very, very high severity; and then we have level 3 and 4.
25              So if it was a level 2 or a level 1 situation, that


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
     Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 17 of 25
                                                                              YVer1f
     JOBBIE FLOWERS                                              March 16, 2021
     FLOWERS vs ELECTROLUX NORTH AMERICA                                     97

1                    MR. ALEXANDER: Now, let's scroll up. Go up. Go
 2         down, scroll down. Okay. Scroll down a little bit more.
 3    Q.   (By Mr. Alexander) There's a list of expectations that's on
 4         the screen now.
 5    A.   Yes, I can see that.
 6    Q.   Okay. All right. I just want to talk with you about them
 7         and ask if you think that they are reasonable or
 8         unreasonable in your situation. The first one is,
 9         "Assigned project/tasks are to be completed on time
10         following the defined process and priorities." Is that a
11         reasonable or unreasonable expectation?
12    A.   It really depends on when we're talking about, but yes, I
13         think that's a reasonable expectation.
14              But again, I just want to make sure that you
15         understand that in Electrolux IT -- when you look at this
16         performance improvement plan, you see that there's a
17         mention of probably two of my positions or two of my roles
18         that I had at Electrolux. But remember, I'm the only
19         person in IT that has four different leadership roles
20         within the IT organization.
21              This speaks to the application support analyst team
22         lead role and not any of the other roles. So I want to
23         make sure that that's understood; that this is referring to
24         the CAB role, as well as the application support analyst
25         role. That's what I see as expectations here. So I want


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
     Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 18 of 25
                                                                              YVer1f
     JOBBIE FLOWERS                                              March 16, 2021
     FLOWERS vs ELECTROLUX NORTH AMERICA                                     98

 1         to make sure that (inaudible) --
 2                     THE COURT REPORTER: I'm sorry, "So I want to
3          make sure that" -- and then your voice dropped and I didn't
4          hear you.
5     A.   I just want to make sure that you understood that that is
 6         what this PIP is covering, the CAB role and my team lead
 7         role, not my other roles that I had. But yeah, I think
8          that first bullet item is reasonable, depending on the
9          timing, yes.
10    Q.   All right. The next bullet, "Continuously share updates
11         with manager and project manager (if any) in project and
12         one-on-one meetings. Updates to also be included in weekly
13         status reports." And do you think that is reasonable or
14         unreasonable?
15    A.   Yes, I think that is reasonable.
16    Q.   "Build and maintain enthusiasm in team members"?
17    A.   Yes, I think that's reasonable.
18    Q.   "Lead by example - Assign service-now incidents and
19         requests on daily basis and complete them within SLA"?
20    A.   I think that is -- I think that is reasonable, again, but
21         that really depends on the timing.
22              And I just want to make sure that -- just to give you
23         an example: So when you look at this PIP and some of the
24         expectations, that may work well for a person that's
25         working 20 hours a day, right? So I hope I'm not expected


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
     Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 19 of 25
                                                                              YVer1f
     JOBBIE FLOWERS                                              March 16, 2021
     FLOWERS vs ELECTROLUX NORTH AMERICA                                    101

 1    Q.   Okay.
 2    A.   I'll have to look at weekly status updates.
 3    Q.   And then the last bullet point, and your answer may be the
 4         same. And so I'm just going to read the bullet point for
 5         purposes of the record.
 6                "Establish rotation of CAB responsibilities among CAB
 7         leaders for meeting facilitation, reviewal of documents and
 8         reviewal of change requests, to be completed by
 9         November 22nd."
10    A.   I'm not 100-percent sure whether I completed it by that
11         date or not. I know they were completed, but I'm not sure
12         if they were completed by that date or not.
13                     MR. ALEXANDER: Now, let's scroll down.
14    Q.   (By Mr. Alexander) And then we've got under the "Agility -
15         Acumen and Judgment," there are some expectations here.
16    A.   Yes.
17    Q.   And I just want to ask you whether you think any of them
18         are unreasonable.
19    A.   No, I don't think that any of those are unreasonable. I
20         never thought that any of those types of -- anything
21         related to agility and acumen -- any times I've had
22         expectations linked to that, I've never thought they were
23         unreasonable.
24                And the reason I can say that is because I've been
25         chosen for multiple positions where I had to use agility


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
     Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 20 of 25
                                                                              YVer1f
     JOBBIE FLOWERS                                              March 16, 2021
     FLOWERS vs ELECTROLUX NORTH AMERICA                                    102

 1         and acumen, right? They chose me to be The Home Depot
2          relationship manager for a reason, because I do all these
3          things. And, again, on past performance reviews you'll see
 4         that I exceeded expectations in doing so.
 5              So because I'm Black now and that I have Kopal as a
 6         manager now, now I'm coming into question on whether or not
 7         I'm able to meet these expectations. But this was never an
8          issue in the past. For the eight years that I worked at
9          Electrolux before Kopal came on board, I never had a
10         problem with any of these things. It happened after she
11         came on board, and she discriminated against me because I'm
12         Black. That's the bottom line. There's no other way that
13         I can think of any reason why I wouldn't be able to meet
14         any one of these expectations.
15                   MR. ALEXANDER: Let's scroll on down.
16    Q.   (By Mr. Alexander) And then section 3 is entitled,
17         "Openness - Cross-Collaboration and Growth - Coaching
18         Others," and there are some expectations under that. I
19         would just ask you to look over that list, Mr. Flowers, and
20         tell me if there are any expectations there that you think
21         are unreasonable.
22    A.   Yes, I think these expectations are reasonable.
23    Q.   Now, you mentioned that you thought that this was -- that
24         Kopal wanted to terminate you because you were Black.
25         Brenda Simpson was in that meeting too, I believe; is that


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
     Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 21 of 25
                                                                              YVer1f
     JOBBIE FLOWERS                                              March 16, 2021
     FLOWERS vs ELECTROLUX NORTH AMERICA                                    138

 1    A.   I have type II diabetes.
 2    Q.   Do you recall when you were first diagnosed with that?
 3    A.   It had to be somewhere around 2015, at least I think. Yes,
4          the last five years or so.
5     Q.   What types of symptoms does this cause you to suffer from?
6     A.   Frequent urination. Sometimes I see spots. When I'm
7          looking at something, I'll see spots if my blood sugar is
8          too high. So those are the two main symptoms that I see.
9     Q.   Now, it's my understanding that there is not a cure for
10         diabetes, although there are some drugs that are helpful in
11         treating it; is that correct?
12    A.   Yes, that is correct. You can keep it under control with
13         diet, but you can't entirely just eliminate it. But you
14         can definitely keep it under control with exercise and
15         diet.
16    Q.   With some sorts of chronic diseases like, for instance, MS,
17         someone can have a real big problem, a big flare-up, and it
18         is very debilitating for a period of time. Does diabetes
19         affect you that way?
20    A.   Yes, it can. If it's a flare-up, it can affect me that
21         way, yes.
22    Q.   In the years since your diagnosis, how many times have you
23         had one of those flare-ups?
24    A.   The most severe flare-up I've ever had was at Electrolux in
25         2019.


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
     Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 22 of 25
                                                                              YVer1f
     JOBBIE FLOWERS                                              March 16, 2021
     FLOWERS vs ELECTROLUX NORTH AMERICA                                    139

1     Q.   Did it cause you to miss work?
2     A.   Yes, it did.
3     Q.   And how long were you out?
4     A.   I was out -- I worked -- I wouldn't say out. I worked from
5          home for a few days, and then I came into the office one
6          morning my regular time. I got there, I think, at 7:30 in
7          the morning, and I forced myself to go to work because I
8          don't like to work from home too much. So I forced myself
9          to come in to work, and I convinced my wife that I was
10         okay. And I went to work, and I got to work. And people
11         saw me when I walked through the door, and they said, "Joe,
12         what's wrong with you?"
13              And I said, "What?" I hadn't noticed that I had lost
14         like 40 pounds. I had lost a tremendous amount of weight
15         in a few weeks. They didn't know what was wrong with me,
16         and I said, "Really?" I went back to the bathroom and I
17         looked 'cause I didn't really think about it. You know,
18         when you look at yourself, I didn't think about it. I
19         looked and I said, "Oh, my gosh." I said, "Something might
20         really be wrong with me."
21              At the time I didn't -- I wasn't sure how severe it
22         was, but I know I was weak or whatever. I didn't know what
23         my blood pressure was at the time. So I saw one of my team
24         members. I think I went in and I saw one of my team
25         members or someone. I said, "Hey, I need to go to the


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
     Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 23 of 25
                                                                              YVer1f
     JOBBIE FLOWERS                                              March 16, 2021
     FLOWERS vs ELECTROLUX NORTH AMERICA                                    146

 1              And I started putting things together after I was
 2         terminated that: Wow, all this stuff plays into
 3         everything. So it's something that I probably should have
4          kept to myself, to be quite honest. It's probably
5          something that I probably should have kept to myself.
6     Q.   So you believe if you had, you would not have been
 7         terminated?
 8    A.   If I didn't have diabetes?
 9    Q.   If you had not told anyone, nobody knew you had diabetes,
10         do you believe you would not have been terminated?
11    A.   I'm not 100-percent sure. I don't know 100-percent sure.
12         All I know is that I'm African-American and I had diabetes,
13         and I was terminated, I believe, unlawfully. I will say
14         that.
15    Q.   Now, did you have a request that the company make any sort
16         of accommodation because of your disability?
17    A.   I never asked them -- I don't remember asking them to make
18         accommodations like, "I need a wheelchair," to bring a
19         wheelchair to work or anything like that. I haven't asked
20         them to do anything like that.
21    Q.   I mean, now, you, of course, have missed some days for
22         being sick, as most people do. Other than the incident
23         you've just described where you were in the hospital for
24         three days, were any of those days related to diabetes, or
25         was that just the same thing everybody else has?


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
     Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 24 of 25
                                                                              YVer1f
     JOBBIE FLOWERS                                              March 16, 2021
     FLOWERS vs ELECTROLUX NORTH AMERICA                                    147

 1    A.   Some of it was related to diabetes. Yes, some of it was.
 2    Q.   In your communications with the company when you were out
 3         on those days that were related to diabetes, you didn't
 4         make any mention of it being related to diabetes, did you?
 5    A.   No, I didn't send an email saying, "Because of my diabetes,
 6         I can't come to work today." I did not. I never sent an
 7         email like that. No, I never sent that type of email, but
 8         I may have sent an email saying that, "I'm not feeling well
 9         today, so I can't make it in to work."
10    Q.   And did anyone in management know that that three-day
11         hospitalization was related to diabetes?
12    A.   Yes.
13    Q.   Who would have known that?
14    A.   My manager, Kopal.
15    Q.   How would she have known that?
16    A.   I remember sending her a message letting her know that I
17         was in the hospital. And I remember when I came back to
18         work, I told the entire team in our team meeting that --
19         what happened.
20    Q.   All right. I understand that you believe you were treated
21         differently because of your diabetes. Has anyone ever told
22         you that or made a remark that causes you to believe that?
23    A.   No one ever said -- no one ever said to me plainly, "I'm
24         going to discriminate against you because you have
25         diabetes." But one thing that I can say is that I was


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
     Case 3:20-cv-00517-RJC-DCK Document 13-5 Filed 06/30/21 Page 25 of 25
                                                                              YVer1f
